In the Missouri Court of Appeals
              Eastern District
OCTOBER 6, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED101559    STATE OF MISSOURI, RES V THOMAS P. LEBON, APP

2.    ED101802 MICHAEL COFFMAN, APP V STATE OF MISSOURI, RES

3.    ED101887 STATE OF MISSOURI, RES V GARY L. FULK, APP

4.    ED102063 JAMES LEE SHIELDS, APP V STATE OF MISSOURI, RES

5.    ED102139 STATE OF MISSOURI, RES V NATHANIEL DAVIS, APP

6.    ED102146 DANIEL AUSTIN, APP V STATE OF MISSOURI, RES

7.    ED102155 JOSEPH KALISZEWSKI, APP V NEWELL DUBAIL & DES
      RES

8.    ED102227 SHEILA A. DRIEMEYER, RES V JAMES LEAHY, APP

9.    ED102271 FEDERAL NAT'L MORTGAGE RES V KENNETH ROGERS
      APP

10.   ED102297 DURON COCKRELL, APP V STATE OF MISSOURI, RES
      In the Missouri Court of Appeals
              Eastern District
OCTOBER 6, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


11.   ED102442    JEROME MCCLENDON, APP V STATE OF MISSOURI,
      RES

12.   ED102457 ROOSEVELT LIVINGSTON, APP V STATE OF MISSOURI,
      RES

13.   ED102497 ARTHUR JONES, APP V STATE OF MISSOURI, RES

14.   ED102551 LEONARD SLOCUM, APP V STATE OF MISSOURI, RES

15.   ED102597 DARBY O'TOOLE'S PUB & GRUB, RES V THOELE, APP

16.   ED102618 GARY MOORE, APP V RAIL LOGISTICS & DES, RES

17.   ED102622 KENNETH WILSON, APP V STATE OF MISSOURI, RES